In a proceeding pursuant to Social Services Law § 384-b, the father appeals from (1) a fact-finding order of the Family Court, Kings County (Tejada, J.), dated August 10,1989, finding that he permanently neglected and abandoned his child, and (2) an order of disposition of the same court, (Esquirol, J.), dated August 13, 1990, which, upon the fact-finding order, terminated his parental rights and committed the child to the custody and guardianship of the petitioner for the purposes of adoption.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly determined that there was clear and convincing proof of the father’s abandonment of his child prior to the filing of the petition on March 7, 1988 (see, Social Services Law § 384-b [5] [b]). The father’s incarceration did not prevent him from otherwise contacting his child or the petitioner via telephone or by letter (see, Matter of Orange County Dept. of Social Servs. [Christine S.], 203 AD2d 367; Matter of Anthony M., 195 AD2d 315; Matter of Dawntal Danielle C., 170 AD2d 375).
The father’s remaining contentions are without merit. Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.